ANDREWS, Presiding Judge.
The decision of the Court of Appeals in Atlanta Cas. Co. v. Gordon, 266 Ga. App. 666 (598 SE2d 70) (2004), was reversed by the Supreme Court in Gordon v. Atlanta Cas. Co., 279 Ga. 148 (611 SE2d 24) (2005). Accordingly, the original judgment of this Court is vacated, the judgment of the Supreme Court is made the judgment of this Court, and the judgment of the trial court is affirmed.

Judgment affirmed.


Johnson, P. J., Blackburn, P. J., Barnes, Mikell, Adams and Bernes, JJ., concur.